DETAILED ACTION
	Application No. 16/165,305 filed on 04/05/2019 has been examined. In this Office Action, claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/24/2018, 01/28/2019, 03/12/2020 and 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 	
 	Claims 1-7, 9-15 and 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karnam Holal et al (US 2011/0207484 A1) in view of Smith et al (US 2010/0306185 A1).
 	As per claim 1, Karnam Holal teaches a system for updating user profiles in a database system, comprising: a processing system; and a memory coupled to the processing system and including instructions stored thereon that, in response to execution by the processing system, are operable to: retrieve customer relationship management (CRM) data from fields of a CRM application (see Fig. 4, items 401-402, receiving an incoming SMS message on CRM application); store the CRM data in user profiles (Fig. 4, items 405-407, creating new interaction thread and storing in the pre-existing database); compare the personal data with the CRM data ([0026], e.g., discloses wherein upon receiving the reply SMS message, the invented method parses the message and identifies the customer by matching the Case ID with pre-existing Case ID in the application database); generate additional CRM data from the personal data based on the comparison of the personal data with the CRM data and update the user profiles with the additional CRM data (see Fig.4, items 404-409, creating new 
Karnam Holal does not explicitly teach retrieve personal data from personal data sources; 
However, Smith teaches retrieve personal data from personal data sources (discloses wherein the address book may update or expand its profiles (e.g., including updating or populating entry fields associated with the existing contacts) by crawling through social networking web pages/sites (e.g., personal data sources) to gather additional information to be included in a profile); It would have been obvious to one of the ordinary skill in the art at the time invention was made to combine Smith teaching with Karnam Holal teaching in order for intelligently combines profile data from various sources to enrich the existing records associated with the contacts (Smith).
 	As per claim 2, including instructions further operable to: store structured CRM data from the CRM application into the user profiles (Fig. 4, items 405-407, creating new interaction thread and storing in the pre-existing database, Karnam Holal); retrieve unstructured personal data from the personal data sources (Fig. 4, e.g., extracting case id embedded inside the incoming SMS message text (e.g., case id embedded inside the incoming SMS message text is correspond to extracting/retrieving unstructured personal data from the personal data source, Karnam Holal)); correlate the structured CRM data with the unstructured personal data (see Fig. 4, e.g., extracting case ID from SMS message text and storing within pre-existing database, Karnam Holal); generate additional structured CRM data based on the correlation between the structured CRM 
 	As per claim 3, including instructions further operable to retrieve the personal data from a CRM application object (see Fig. 4 of Karnam Holal). 
As per claim 4, including instructions further operable to: retrieve the personal data from email messages; compare the personal data from the email messages with the CRM data and generate the additional CRM data based on the comparison of the personal data from the email messages with the CRM data (see rejection of claim 1 above and further see Fig. 4 and paragraph [0026] of Karnam Holal). 
 	As per claim 5, including instructions further operable to retrieve the personal data from two or more of an address book entry, a blog entry, a file, a folder, a presentation, and a document ([0086], [0100], [0106], [0145] of Smith, e.g., e-mail message, calendar, customer relationship management application). 
 	As per claim 6, including instructions further operable to retrieve the CRM data from two or more of a contact information field, an account name field, a contact name field, an invoice number field, and a phone number field in the CRM application ([0006], e.g., details of a customer are stored in a database in the form of data fields such as Customer name, Contact number, e-mail ID, Fax number etc, Karnam Holal). 
 	As per claim 7, including instructions further operable to: receive a query; and generate a response to the query based on the updated user profiles ([0072]-[0073], 

 	Regarding claims 9-15, claims 9-15 are rejected for substantially the same reason as claims 1-7 above. 

 	Regarding claims 17-23, claims 17-23 are rejected for substantially the same reason as claims 1-7 above.

 	Claims 8, 16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karnam Holal et al (US 2011/0207484 A1) in view of Smith et al (US 2010/0306185 A1) further in view of Womble et al (US 2003/0115550 A1).
 	As per claim 8, Karnam Holal and Smith do not explicitly teach wherein at least some of the user profiles are associated with different user roles for a same user. 
However, Womble teaches wherein at least some of the user profiles are associated with different user roles for a same user ([0089]-[0090], e.g., discloses wherein single user may fulfill the roles of manager, administrator, training manager or student and may select one of various user profiles in order to gain access to resources appropriate to the selected profile, upon selection by a user of a profile, resources 

 	Regarding claims 16, 24, claims 16, 24 are rejected for substantially the same reason as claim 8 above.
 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZAM M CHEEMA whose telephone number is (571)270-1753.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AZAM M CHEEMA/Primary Examiner, Art Unit 2166